Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 2019/0374444 is considered near art for its teaching of an emulsion which is polyol-in oil comprising a discontinuous internal phase having a polyol amount as claimed, however this reference does not teach that the emulsion has the structural requirement of being a Pickering emulsion as claimed.  US 2004/0071642 is considered near art for its teaching of w/o emulsions having a discontinuous internal phrase comprising water with an oil outer phase, ho9wever this reference does not teach the requirement of the instantly recited polyol amount or requisite Pickering emulsion structure.  Dyab “Non-aqueous olive oil-in-glycerin” non-patent literature (reference requested for Applicant’s convenience, not enclosed at this time) constitutes near art for its teaching of a Pickering-type emulsion comprising a discontinuous polyol containing internal phase, however this reference does not teach the requisite amounts or emulsifier which would substantially change the structure.  Accordingly, the prior art does not reasonably teach the claimed structure.  See also WO20211178036 search report.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617